         Case 1:19-cv-01458-RLY-DML Document 6 Filed 04/15/19 Page 1 of 1 PageID #: 26
                                                          AFFIDAVIT	OF	SERVICE

 Case:                Court:                                              County:                        Job:
 1:19-cv-1458-        United	States	District	Court	for	the	Southern       ,	IN                           3262864
 RLY-DML              District	of	Indiana
 Plaintiff	/	Petitioner:                                                  Defendant	/	Respondent:
 Brenda	Drake                                                             Mirand	Response	Systems,	Inc.	and	Woodforest	National	Bank
 Received	by:                                                             For:
 Hoosier	Process	Service,	LLC                                             Kozonis	&	Klinger
 To	be	served	upon:
 Mirand	Response	Systems,	Inc.	c/o	Registered	Agent	Solutions,	Inc.

I,	Jon	Robb,	being	duly	sworn,	depose	and	say:	I	am	over	the	age	of	18	years	and	not	a	party	to	this	action,	and	that	within	the	boundaries
of	the	state	where	service	was	effected,	I	was	authorized	by	law	to	make	service	of	the	documents	and	informed	said	person	of	the
contents	herein

Recipient	Name	/	Address:       Christy	Frownfelter,	200	Byrd	Way,	Suite	205,	Greenwood,	Indiana	46143
Manner	of	Service:              Corporation,	Apr	15,	2019,	1:35	pm	EDT
Documents:                      Summons	in	a	Civil	Action,	Class	Action	Complaint

Additional	Comments:
1)	Unsuccessful	Attempt:	Apr	15,	2019,	1:26	pm	EDT	at	300	Byrd	Way	Suite	205,	Greenwood,	IN	46143	
There	is	no	unit	or	building	with	the	number	300	marking	an	address,	and	the	spot	which	is	believed	to	be	the	300	address	is	vacant.	The
visible	address	numbers	jump	from	200	to	400.

2)	Successful	Attempt:	Apr	15,	2019,	1:35	pm	EDT	at	200	Byrd	Way,	Suite	205,	Greenwood,	Indiana	46143	received	by	Christy	Frownfelter.
Ethnicity:	Caucasian;	Gender:	Female;	Weight:	180;	Height:	5'7";	Hair:	Brown;	Relationship:	Registered	Agent;	

                                                                      	


                                             04/15/2019
Jon	Robb                                     Date

Hoosier	Process	Service,	LLC	
Indianapolis,	IN	46260	
317-829-0420
